                      Case 19-50568-BLS               Doc 13      Filed 04/24/20        Page 1 of 4




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                                   Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC, et                                   Case No. 17-12560 (BLS)
    al.,1
                                                                             (Jointly Administered)
                                Remaining Debtors.


    MICHAEL GOLDBERG, as Liquidating Trustee of
    the Woodbridge Liquidation Trust, successor in
    interest to the estates of WOODBRIDGE GROUP
    OF COMPANIES, LLC, et. al.,                                              Adversary Proceeding
                                                                             Case No. 19-50568 (BLS)
                                         Plaintiff,

                              vs.

    MAINSTAR TRUST, CUSTODIAN FOR THE
    BENEFIT OF SHARON L. MILLER; SHARON L.
    MILLER,

                                         Defendants.


                                               AFFIDAVIT OF SERVICE

STATE OF NEW YORK                       )
                                        ) ss
COUNTY OF NASSAU                        )

I, Alison Moodie, being duly sworn, depose and state:




1
             The Remaining Debtors and the last four digits of their respective federal tax identification number are as
             follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
             LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
             California 91423.
                  Case 19-50568-BLS             Doc 13         Filed 04/24/20      Page 2 of 4




1.       I am a Senior Case Manager with Epiq Class Action and Claims Solutions, Inc.,2 the claims

and noticing agent in the above-captioned proceeding. Our business address is 1985 Marcus

Avenue, Suite 200, Lake Success NY 11042.

2.       On April 13, 2020 at the direction of Pachulski Stang Ziehl & Jones LLP, Counsel to the

Plaintiff Michael Goldberg, in his capacity as Liquidating Trustee of the Woodbridge Liquidation

Trust, I caused a true and correct copy of the Notice of Voluntary Dismissal of Adversary

Proceeding [Adv. Docket No. 11] to be served by first class mail on the parties identified on

Exhibit A annexed hereto (Defendant Parties).3




                                                              /s/ Alison Moodie
                                                              Alison Moodie

    Sworn to before me this
    17th day of April, 2020
    /s/ Diane M. Streany
    Notary Public, State of New York
    No. 01ST5003825
    Qualified in Westchester County
    Commission Expires November 2, 2022




2
         Epiq Class Action and Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
3
         The envelopes used for service on the parties in Exhibit A included a legend, which stated: “Important
         Legal Documents Enclosed: Please direct a copy of the contents of this envelope to the President,
         Managing or General Agent.”
                                                          2
Case 19-50568-BLS   Doc 13   Filed 04/24/20   Page 3 of 4




             EXHIBIT A
                                                                      Case 19-50568-BLS   Doc 13     Filed 04/24/20   Page 4 of 4

Name                        Address1                       Address2         Address3               Address4               City      State   Zip

BRADLEY E. SCAFE, R/A FOR   5901 COLLEGE BLVD., STE. 100                                                                  LEAWOOD   KS      66211-1834
MAINSTAR TRUST
SHARON L MILLER             1463 E 10TH ST                                                                                YUMA      AZ      85365




Page 1 of 1
